DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the air outlet port" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the transducer element" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the monitoring signal drive" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-14 and 16-19 are rejected by dependence. 



Allowable Subject Matter
Claims 1-8 and 20 are allowed.
Claims 9-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Eng et al. (US 2016/0206001). Eng et al discloses an electronic hookah apparatus comprising a core unit (hookah attachment arrangement) attachable with a stem piece and a base. The core comprises at least one airflow sensor to detect airflow from air pathways, a plurality of cartridges (plurality of mist generator devices, each having an outlet into chamber 622) including a wick and a heating element, and a plurality of flavor selection buttons, each of the flavor selection buttons connected to a switch that activates and deactivates a respective one of the plurality of cartridges (Abstract; Figure 6). The apparatus further comprises PCB 500 (driver device) (e.g., microprocessor) may control and regulate a plurality of functionalities of the electronic hookah apparatus 100 ([0037]).
Eng et al. does not disclose that the plurality of cartridges are a plurality of ultrasonic mist generator devices. Eng et al. also does not disclose that the hookah attachment arrangement attaches the device to a second end of the stem of a hookah wherein the first end of the stem of the hookah is attached to a water chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747